Citation Nr: 1143168	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-34 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral foot disability.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1975 and from February 1977 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the claim.  

The claim was remanded by the Board in September 2010 for additional development and to address due process concerns.  The Board also remanded claims for service connection for recurrent pneumonia and a stomach disorder, to include ulcers.  Service connection was subsequently established for asthma (claimed as recurrent pneumonia) and gastroesophageal reflux disease (GERD) (claimed as a stomach disorder).  See September 2011 rating decision.  As such, those issues are no longer before the Board for appellate review.  


FINDING OF FACT

The Veteran's current bilateral foot disability, diagnosed as plantar fasciitis, onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability, diagnosed as plantar fasciitis, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for a bilateral foot disability.  Service treatment records from his first period of active service are not available.  See August 2009 memorandum.  Records from the Veteran's second period of active service reveal a diagnosis of pes cavus with pain after 10 to 15 minutes of standing at the time of an October 1976 entrance examination.  See report of medical examination.  The Veteran was subsequently seen with other complaints involving his feet.  An April 1978 treatment note reflects that he complained of foot pain when running and when standing for a long time, perhaps due to high arches.  He was subsequently put on physical profile due to pain in his feet.  See DA Form 3349.  A January 1979 consultation request reflects that the Veteran had bilateral pes cavus.  On orthopedic consult in March 1979, the examiner noted that the Veteran presented with fasciitis bilaterally plantarly and metatarsalgia.  An examination showed a fourth degree rear foot varus bilaterally causing this condition.  Orthotics were recommended and the Veteran was casted for them.  An August 1980 treatment note shows that the Veteran had pes cavus.  There is no discharge examination of record.  

Pursuant to the Board remand, the Veteran underwent a VA examination in October 2010, at which time his claims folder was reviewed.  He reported that he initially experienced bilateral foot pain in 1969 and was seen medically and treated conservatively with shoe inserts for his arches.  The inserts were moderately effective.  The Veteran also reported that he was diagnosed with pes cavus in 1976 at his entrance examination upon return to the military, but no further treatment was offered.  He indicated that he used his arch supports on his own for daily bilateral foot pain, which had persisted to the present depending on what he does.  Following physical examination, the examiner noted that x-rays of the Veteran's feet showed minimal degenerative joint disease (DJD) of the first metatarsophalangeal (MTP) joint in both feet; the impression was pes cavus of the left and right foot with secondary plantar fasciitis.  It was the examiner's opinion based on review of the claims folder that the onset of the foot pain/plantar fasciitis had its origin during military service.  The examiner indicated that the pes cavus was a congenital variance of foot anatomy that would have been present at the initial entry into service in 1969 but was not noted until reentry in 1976 after a break in service.  

The evidence of record supports the Veteran's claim for service connection for a bilateral foot disability, diagnosed as plantar fasciitis.  This is so because an in-service orthopedic consult in March 1979 noted fasciitis bilaterally plantarly and metatarsalgia and the Veteran currently has plantar fasciitis, which the VA examiner determined onset during military service.  For these reasons, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for a bilateral foot disability, specifically the diagnosed plantar fasciitis, is warranted.  See 38 C.F.R. § 3.303(b).  

Service connection is not warranted, however, for the diagnosed pes cavus of the left and right foot, which the examiner determined was a congenital variance of foot anatomy.  This is so because congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2011).  Service connection is also not warranted for the DJD noted on x-ray in the bilateral feet as there is no evidence this condition was manifested in service or within one year of the Veteran's January 1981 discharge from service, and no evidence to establish that it is etiologically related to active service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in letters dated November 2005 and March 2006.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's treatment records from his second period of active duty and private treatment records have been associated with the claims folder and he was afforded an appropriate VA examination in connection with his claim, as instructed in the Board's September 2010 remand.  The Board acknowledges that the questions posed by the Board to the examiner were not addressed, but finds this is harmless error as service connection for plantar fasciitis has been established and pes cavus has been determined to be a congenital defect for which service connection cannot be established.  The RO/AMC also substantially complied with the Board's remand by contacting the Veteran and asking him to provide the correct mailing address for two private medical providers and thereafter obtaining those records.  See October 2010 AMC letter; D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for a bilateral foot disability, diagnosed as plantar fasciitis, is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


